In an action for a separation defendant appeals from an order denying his motion to vacate an order of sequestration or, in the alternative, to permit him to substitute security in lieu thereof. Order modified by striking from the decretal paragraph the words “is in all respects denied ”, and adding in place thereof the words “be and the same hereby is granted to the extent of permitting defendant to substitute for said order such security as may be specified by the court after a hearing to fix the same.” As so modified, order affirmed, without costs and the matter remitted to Special Term for a hearing, as aforesaid. The defendant is entitled to this provision under sections 1171 and 1171-a of the Civil Practice Act, which sections must be read together herein and, as so read, authorize the substitution of security for any property held under the sequestration order. (Berger v. Berger [Appeal No. 2], 233 App. Div. 855; and see Kupfer v. Kupfer, 260 App. Div. 953, and Scharer v. Scharer, 279 App. Div. 603.) Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.